EXHIBIT 10(bb)

 

AMENDMENT NO. 4

TO

AMERICAN DENTAL PARTNERS, INC.

1997 EMPLOYEE STOCK PURCHASE PLAN

 

The American Dental Partners, Inc. 1997 Employee Stock Purchase Plan, as
previously amended (collectively, the “Plan”), is hereby amended pursuant to the
following provisions:

 

  1. Definitions

 

All capitalized terms used in this amendment which are not otherwise defined
herein shall have the respective meanings given such terms in the Plan.

 

  2. Eligibility

 

The second sentence of Section 4 of the Plan is hereby deleted from the Plan in
its entirety and replaced with the following:

 

For purposes of this §4, the term “Subsidiary” or “subsidiary corporation” shall
mean (i) a subsidiary corporation of the Company as defined in §424(f) of the
Code and the rules and regulations thereunder, (ii) any limited liability
company in which the Company or any such subsidiary corporation is the sole
member, and (iii) any limited partnership (A) in which the Company or one of its
subsidiaries owns 50 percent or more of the combined voting power of all classes
of equity, and (B) which has elected to be taxed as a corporation for federal
income tax purposes.

 

  3. Effective Date; Construction

 

The effective date of this amendment is July 30, 2004, and this amendment shall
be deemed to be a part of the Plan as of such date. In the event of any
inconsistencies between the provisions of the Plan and this amendment, the
provisions of this amendment shall control. Except as modified by this
amendment, the Plan shall continue in full force and effect without change.